Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: after reviewing Applicant's arguments it is agreed that the prior art made of record does not teach or suggest a pumpable resin system for installation of mine bolts that comprises a resin hydraulic cylinder fluidly connected to a catalyst hydraulic cylinder in series such that movement of the resin hydraulic cylinder results in corresponding movement of the catalyst hydraulic cylinder.
Faulkner et al (WO 2016/141008) discloses a system that has a resin pump arrangement that is in fluid communication with a resin reservoir. A catalyst pump arrangement is in fluid communication with a catalyst reservoir. A delivery line is in fluid communication with one of the resin pump arrangement and the catalyst pump arrangement. A bolter arm drills boreholes and installs mine roof bolts. The delivery line is arranged to deliver resin and catalyst from the resin reservoir and the catalyst reservoir to the borehole through the bolter arm. Faulkner does not teach or suggest a pumpable resin system for installation of mine bolts that comprises a resin hydraulic cylinder fluidly connected to a catalyst hydraulic cylinder in series such that movement of the resin hydraulic cylinder results in corresponding movement of the catalyst hydraulic cylinder.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHEL RIVERA whose telephone number is (571)270-7655. The examiner can normally be reached M-F 12pm - 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on (571) 270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSHEL RIVERA/Examiner, Art Unit 1746                                                                                                                                                                                                        
/MICHAEL N ORLANDO/Supervisory Patent Examiner, Art Unit 1746